DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HYBRID CABLE CONNECTOR PLUG FOR HIGH-FREQUENCY SIGNAL TRANSMISSION.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 204424609) in view of Chung et al. (TWI651736).
With respect to Claim 1:
Song discloses an electrical connector  (FIG. 1, 100) connected, comprising: 
a first terminal component comprising a plurality of terminals (FIG. 3, 31); 
an adapting board (FIG. 3, 1) disposed at one side (FIG. 4, see notation) of the first terminal component (FIG. 4, 31), at least one of the plurality of terminals (31) of the first terminal component being connected with the adapting board FIG. 4, 1); and 
a cable (FIG. 4, 20), one end (FIG. 3, 201) of the cable (20) being connected (FIG. 4; 12, 13, 15), with the adapting board (FIG. 4, 1).
[AltContent: arrow][AltContent: textbox (other end of cable 20)][AltContent: textbox (one side of 31)][AltContent: arrow]
    PNG
    media_image1.png
    359
    614
    media_image1.png
    Greyscale

Song does not expressly disclose an electrical connector connected with a chip connector, the other end of the cable being connected with the chip connector.
However, Chung teaches an electrical connector (FIG. 1, 16) connected with a chip connector (FIG. 1; 4, 5), the other end of the cable (FIG. 4, 2) being connected with the chip connector (FIG. 4; 4, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song with the teachings of Chung and provide an electrical connector connected with a chip connector, the other end of the cable being connected with the chip connector so as “to provide a USB Type-C cable female end structure, which can reduce the attenuation of high-speed transmission and effectively reduce the problem of interference.” (Chung, Description, lines 8-9).
With respect to Claim 2: 
Song in view of Chung discloses the electrical connector (Song, FIG. 2, 100), wherein the plurality of terminals (Song, FIG. 4, 31) of the first terminal component comprises a plurality of ground terminals (Song, FIG. 4, 312) and a plurality of signal terminals (Song, FIG. 4, 311); 
the plurality of ground terminals (Song, FIG. 4, 312) and the plurality of signal terminals (Song, FIG. 4, 311) respectively comprise a contacting end part (Song, FIG. 4, 313) and a connecting end part (Song, FIG. 4, 315); the adapting board (Song, FIG. 4, 1) comprises a plurality of terminal conductive pads (Song, FIG. 4, 11) disposed at intervals; 
the connecting end part (Song, FIG. 4, 315) of any of the plurality of ground terminals (Song, FIG. 4, 312) and the connecting end part (Song, FIG. 4, 315) of any of the plurality of signal terminals (Song, FIG. 4, 311) are respectively connected with the corresponding terminal conductive pad (Song, FIG. 4, 11).
With respect to Claim 3: 
Song in view of Chung discloses the electrical connector (Song, FIG. 2, 100), wherein two signal terminals (Chung, FIG. 2, 11) are disposed between two adjacent ground terminals (Chung, FIG. 2, 13).
With respect to Claim 4: 
Song in view of Chung discloses the electrical connector (Song, FIG. 2, 100), wherein the plurality of signal terminals (Chung, FIG. 2, 11) are high speed terminals.
With respect to Claim 17: 
Song in view of Chung discloses the electrical connector (Song, FIG. 2, 100), wherein the cable (Song, FIG. 4, 20) comprises a signal wire (Song, FIG. 4, 201) and a ground wire (Song, FIG. 4, 203); 
the adapting board (Song, FIG. 4, 1) comprises a plurality of cable conductive pads (Song, FIG. 4; 11, 12, 13, 15) disposed at intervals; 
the signal wire (Song, FIG. 4, 20) and the ground wire (Song, FIG. 3, 203) are respectively connected with the corresponding cable conductive pad (Song, FIG. 4; 11, 12, 13, 15).

Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plurality of terminals of the first terminal component comprises a plurality of power terminals respectively comprising a contacting end part and a connecting end part; the adapting board comprises a gap; the connecting end part of any of the plurality of power terminals passes through the gap, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831